               EXHIBIT 5
          To Declaration of Don Benoit

Clayton Salter’s Independent Contractor Agreement
              Dated, June 21, 2018




                      Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                  Page 1 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92
 !                 #




                7            $


                                                                      #$"($




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                         Page 2 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                         Page 3 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                      "$""        %#         ! 




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                         Page 4 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                         Page 5 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                         Page 6 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                         Page 7 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                         Page 8 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                         Page 9 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 10 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 11 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 12 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 13 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 14 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 15 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 16 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 17 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 18 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 19 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 20 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 21 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 22 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 23 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                               $3*+6*321,                                       ($#$"

                       .+,14, ,30.5*1*-,3                         3/*65214*/5,3

                         7           $                            ")&


                                                                        

                                                                             




                                                                                  

                                                                            7            $




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 24 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                          7            $
                                    #$"($




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 25 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 26 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                                                  7         $




                               $3*+6*321,                                    ($#$"


                      .+,14, ,30.5*1*-,3                           3/*65214*/5,3

                         7            $                       7          $




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 27 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 28 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 29 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                                                  7         $




                              $3*+6*321,                                      ($#$"


                      .+,14, ,30.5*1*-,3                           3/*65214*/5,3

                        7            $                       7         $




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 30 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 31 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 32 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 33 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 34 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 35 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 36 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 37 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                                   #$"($




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 38 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                               $3*+6*321,                                     ($#$"


                      .+,14, ,30.5*1*-,3                           3/*65214*/5,3

                        7            $                       7         $




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 39 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                                                                    #$"($




                                                                                             '

                                                                                             '

                                                                                             '
                                                                                             '




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 40 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                              $3*+6*321,                                      ($#$"

                    .+,14, ,30.5*1*-,3                            3/*65214*/5,3

                       7            $                        7         $




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 41 of 47
DocuSign Envelope ID: 4772733E-F4A8-4A27-9219-B4B1D5688B92




                             #$"($

                                                                         7        $

                                         !$""


                   7             $




                             $3*+6*321,




                                                             Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                        Page 42 of 47
Certificate Of Completion
Envelope Id: 4772733EF4A84A279219B4B1D5688B92                                                  Status: Completed
Subject: Independent Contractor Agreement requiring signatures
Source Envelope:
Document Pages: 41                                Signatures: 11                               Envelope Originator:
Certificate Pages: 5                              Initials: 4                                  Tracy LaGrone
AutoNav: Enabled                                                                               4041 Park Oaks Blvd
EnvelopeId Stamping: Enabled                                                                   Suite 200
Time Zone: (UTC-08:00) Pacific Time (US & Canada)                                              Tampa, FL 33610
                                                                                               tlagrone@qualitydistribution.com
                                                                                               IP Address: 209.83.123.198

Record Tracking
Status: Original                                  Holder: Tracy LaGrone                        Location: DocuSign
        4/16/2018 9:00:30 AM                                tlagrone@qualitydistribution.com

Signer Events                                     Signature                                    Timestamp
CLAYTON M SALTER                                                                               Sent: 4/16/2018 9:00:32 AM
cs0091@qcdrivers.com                                                                           Viewed: 6/20/2018 4:31:44 PM
Mr Clayton salter.                                                                             Signed: 6/20/2018 4:35:34 PM
Security Level: Email, Account Authentication
(None)                                            Using IP Address: 162.231.147.158
                                                  Signed using mobile
Electronic Record and Signature Disclosure:
   Accepted: 6/20/2018 4:31:44 PM
   ID: ac33b935-bf66-452c-93b6-976ef35fc468

Tracy LaGrone                                                                                  Sent: 6/20/2018 4:35:35 PM
tlagrone@qualitydistribution.com                                                               Viewed: 6/21/2018 5:52:16 AM
License & Permit Manager                                                                       Signed: 6/21/2018 5:52:26 AM
Quality Distribution, Inc.
                                                  Using IP Address: 209.83.123.198
Signing Group: License & Permits
Security Level: Email, Account Authentication
(None)
Electronic Record and Signature Disclosure:
   Not Offered via DocuSign


In Person Signer Events                           Signature                                    Timestamp

Editor Delivery Events                            Status                                       Timestamp

Agent Delivery Events                             Status                                       Timestamp

Intermediary Delivery Events                      Status                                       Timestamp

Certified Delivery Events                         Status                                       Timestamp

Carbon Copy Events                                Status                                       Timestamp

Notary Events                                     Signature                                    Timestamp

Envelope Summary Events                           Status                                       Timestamps
Envelope Sent                                     Hashed/Encrypted                             6/20/2018 4:35:35 PM
Certified Delivered                               Security Checked                             6/21/2018 5:52:16 AM
Signing Complete                                  Security Checked                             6/21/2018 5:52:26 AM
Completed                                         Security Checked                             6/21/2018 5:52:26 AM
                                                                       Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                                  Page 43 of 47
Payment Events                       Status                         Timestamps
Electronic Record and Signature Disclosure




                                              Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                         Page 44 of 47
$"! !"  $%"#!#%""$!      
"$#"$!    




            ELECTRONIC RECORD AND SIGNATURE DISCLOSURE
            From time to time, Quality Distribution, Inc. (we, us or Company) may be required by law to
            provide to you certain written notices or disclosures. Described below are the terms and
            conditions for providing to you such notices and disclosures electronically through your
            DocuSign, Inc. (DocuSign) Express user account. Please read the information below carefully
            and thoroughly, and if you can access this information electronically to your satisfaction and
            agree to these terms and conditions, please confirm your agreement by clicking the 'I agree'
            button at the bottom of this document.
            Getting paper copies
            At any time, you may request from us a paper copy of any record provided or made available
            electronically to you by us. For such copies, as long as you are an authorized user of the
            DocuSign system you will have the ability to download and print any documents we send to you
            through your DocuSign user account for a limited period of time (usually 30 days) after such
            documents are first sent to you. After such time, if you wish for us to send you paper copies of
            any such documents from our office to you, you will be charged a $0.00 per-page fee. You may
            request delivery of such paper copies from us by following the procedure described below.
            Withdrawing your consent
            If you decide to receive notices and disclosures from us electronically, you may at any time
            change your mind and tell us that thereafter you want to receive required notices and disclosures
            only in paper format. How you must inform us of your decision to receive future notices and
            disclosure in paper format and withdraw your consent to receive notices and disclosures
            electronically is described below.
            Consequences of changing your mind
            If you elect to receive required notices and disclosures only in paper format, it will slow the
            speed at which we can complete certain steps in transactions with you and delivering services to
            you because we will need first to send the required notices or disclosures to you in paper format,
            and then wait until we receive back from you your acknowledgment of your receipt of such
            paper notices or disclosures. To indicate to us that you are changing your mind, you must
            withdraw your consent using the DocuSign 'Withdraw Consent' form on the signing page of your
            DocuSign account. This will indicate to us that you have withdrawn your consent to receive
            required notices and disclosures electronically from us and you will no longer be able to use your
            DocuSign Express user account to receive required notices and consents electronically from us
            or to sign electronically documents from us.
            All notices and disclosures will be sent to you electronically
            Unless you tell us otherwise in accordance with the procedures described herein, we will provide
            electronically to you through your DocuSign user account all required notices, disclosures,
            authorizations, acknowledgements, and other documents that are required to be provided or
            made available to you during the course of our relationship with you. To reduce the chance of
            you inadvertently not receiving any notice or disclosure, we prefer to provide all of the required
            notices and disclosures to you by the same method and to the same address that you have given
            us. Thus, you can receive all the disclosures and notices electronically or in paper format through
            the paper mail delivery system. If you do not agree with this process, please let us know as
            described below. Please also see the paragraph immediately above that describes the
            consequences of your electing not to receive delivery of the notices and disclosures
            electronically from us.

                                                                   Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                                              Page 45 of 47
How to contact Quality Distribution, Inc.:
You may contact us to let us know of your changes as to how we may contact you electronically,
to request paper copies of certain information from us, and to withdraw your prior consent to
receive notices and disclosures electronically as follows:
 To contact us by email send messages to: jtoth@qualitydistribution.com

To advise Quality Distribution, Inc. of your new e-mail address
To let us know of a change in your e-mail address where we should send notices and disclosures
electronically to you, you must send an email message to us at jtoth@qualitydistribution.com
and in the body of such request you must state: your previous e-mail address, your new e-mail
address. We do not require any other information from you to change your email address..
In addition, you must notify DocuSign, Inc to arrange for your new email address to be reflected
in your DocuSign account by following the process for changing e-mail in DocuSign.
To request paper copies from Quality Distribution, Inc.
To request delivery from us of paper copies of the notices and disclosures previously provided
by us to you electronically, you must send us an e-mail to jtoth@qualitydistribution.com and in
the body of such request you must state your e-mail address, full name, US Postal address, and
telephone number. We will bill you for any fees at that time, if any.
To withdraw your consent with Quality Distribution, Inc.
To inform us that you no longer want to receive future notices and disclosures in electronic
format you may:
       i. decline to sign a document from within your DocuSign account, and on the subsequent
       page, select the check-box indicating you wish to withdraw your consent, or you may;
       ii. send us an e-mail to jtoth@qualitydistribution.com and in the body of such request you
       must state your e-mail, full name, IS Postal Address, telephone number, and account
       number. We do not need any other information from you to withdraw consent.. The
       consequences of your withdrawing consent for online documents will be that transactions
       may take a longer time to process..

Required hardware and software
Operating Systems:                               Windows2000? or WindowsXP?
Browsers (for SENDERS):                          Internet Explorer 6.0? or above
Browsers (for SIGNERS):                          Internet Explorer 6.0?, Mozilla FireFox 1.0,
                                                 NetScape 7.2 (or above)
Email:                                           Access to a valid email account
Screen Resolution:                               800 x 600 minimum
Enabled Security Settings:
                                                 •Allow per session cookies

                                               •Users accessing the internet behind a Proxy
                                                   Server must enable HTTP 1.1 settings via
                                                   proxy connection
   ** These minimum requirements are subject to change. If these requirements change, we will
   provide you with an email message at the email address we have on file for you at that time
   providing you with the revised hardware and software requirements, at which time you will
   have the right to withdraw your consent.

                                            Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                       Page 46 of 47
Acknowledging your access and consent to receive materials electronically
To confirm to us that you can access this information electronically, which will be similar to
other electronic notices and disclosures that we will provide to you, please verify that you
were able to read this electronic disclosure and that you also were able to print on paper or
electronically save this page for your future reference and access or that you were able to
e-mail this disclosure and consent to an address where you will be able to print on paper or
save it for your future reference and access. Further, if you consent to receiving notices and
disclosures exclusively in electronic format on the terms and conditions described above,
please let us know by clicking the 'I agree' button below.
By checking the 'I Agree' box, I confirm that:

  •   I can access and read this Electronic CONSENT TO ELECTRONIC RECEIPT OF
      ELECTRONIC RECORD AND SIGNATURE DISCLOSURES document; and

  •   I can print on paper the disclosure or save or send the disclosure to a place where I can
      print it, for future reference and access; and

  •   Until or unless I notify Quality Distribution, Inc. as described above, I consent to
      receive from exclusively through electronic means all notices, disclosures,
      authorizations, acknowledgements, and other documents that are required to be
      provided or made available to me by Quality Distribution, Inc. during the course of
      my relationship with you.




                                        Defendants' Motion for Partial Summary Judgment Exhibit 5
                                                                                   Page 47 of 47
